Execution Version


EXHIBIT 10.1


FIRST AMENDMENT TO THE
STOCK PURCHASE AGREEMENT


This FIRST AMENDMENT TO THE STOCK PURCHASE AGREEMENT, dated December 29, 2016
(this “Amendment”), is made by and between AMERICAN INTERNATIONAL GROUP, INC., a
Delaware corporation (“Parent”), and ARCH CAPITAL GROUP LTD., an exempted
company with limited liability registered under the laws of Bermuda (the
“Acquiror”). Capitalized terms not defined herein shall have the meanings set
forth in the Stock Purchase Agreement, dated as of August 15, 2016 (as amended,
modified or supplemented from time to time in accordance with its terms, the
“Purchase Agreement”), by and between the Parent and the Acquiror.
WHEREAS, the Acquiror and the Parent have entered into the Purchase Agreement,
pursuant to which the Parent has agreed to sell, convey, assign, transfer and
deliver to the Acquiror, and the Acquiror has agreed to purchase, acquire and
accept from the Parent, all of the outstanding shares of common stock, par value
$1.00 per share, in United Guaranty Corporation, a North Carolina corporation,
and all of the outstanding shares in AIG United Guaranty Insurance (Asia)
Limited, a Hong Kong limited company;
WHEREAS, concurrently with the execution of this Amendment, the Acquiror and
Arch U.S. MI Holdings, Inc., a Delaware corporation (“Arch MI”), are entering
into that certain assignment agreement (the “Assignment Agreement”), pursuant to
which the Acquiror has assigned to Arch MI, and Arch MI has assumed from the
Acquiror, all of the Acquiror’s rights to acquire the outstanding shares of
common stock, par value $1.00 per share, of United Guaranty Corporation, a North
Carolina corporation, pursuant to the Purchase Agreement;
WHEREAS, concurrently with the execution of this Amendment, the Parent, for
itself and in its capacity as the Parent Escrow Agent, on the one hand, and the
Acquiror and Arch MI, for itself and in its capacity as the Acquiror Escrow
Agent, on the other hand, are entering into the Escrow Agreement, dated as of
the date hereof (the “Escrow Agreement”); and
WHEREAS, the parties desire to amend the Purchase Agreement in accordance with
Section 11.08 thereof, as hereinafter provided.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
1.Agreements and Amendments.
a.    Section 2.02 of the Purchase Agreement is hereby amended by adding the
following after the last sentence in such Section:
“Notwithstanding anything to the contrary in this Section 2.02, if the last
Business Day of the first month during which all the conditions set forth in
Article VIII have been satisfied or waived (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of those conditions at the Closing) is December 30, 2016, (i) the
Closing Date shall be December 31, 2016, (ii) the Closing shall take place at
11:59 p.m., New York City time, on the Closing Date and (iii) upon the
occurrence of the Closing, the time and date that the purchase and sale
described in Section 2.01 of the Shares becomes effective shall be 11:59 p.m.,
New York City time, on the Closing Date.”
 
b.    Section 2.05(a)(i) of the Purchase Agreement is hereby amended and
restated in its entirety as follows:
“subject to Section 2.05(d), evidence of the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in proper form for transfer;”







--------------------------------------------------------------------------------





c.    Section 2.05(a)(iii) of the Purchase Agreement is hereby amended and
restated in its entirety as follows:
“written resignations of (A) each director and officer of the Company and
(B) each director of each of the Transferred Subsidiaries (other than Bob
Gagliardi as a director of United Guaranty Partners Insurance Company), in each
of (A) and (B), who is an employee of the Parent, but not an employee of the
Company or a Transferred Subsidiary;”


d.    Section 2.05(b)(i) of the Purchase Agreement is hereby amended and
restated in its entirety as follows:
“subject to Section 2.05(d), (A) subject to Section 2.06, the Cash
Consideration, (B) evidence of the Convertible Preferred Stock Consideration in
book entry form on the records of the Acquiror’s transfer agent, (C) evidence of
the Perpetual Preferred Stock Consideration in book entry form on the records of
the Acquiror’s transfer agent and (D) the cash payment provided for in Section
6.01(l);”


e.    The Purchase Agreement is hereby amended by adding the following as a new
Section 2.05(d):
“Notwithstanding Section 2.05(a)(i) and Section 2.05(b)(i), if the Closing Date
shall be December 31, 2016:
(i)    on December 30, 2016, the Parent shall deliver, or cause to be delivered,
to the Acquiror Escrow Agent evidence of the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in proper form for transfer to be held
by the Acquiror Escrow Agent in the Acquiror Escrow Account in accordance with,
and subject to the terms of, the Escrow Agreement and this Agreement;
(ii)    on December 30, 2016, the Acquiror shall deliver, or cause to be
delivered, to the Parent Escrow Agent (X) subject to Section 2.06, the Cash
Consideration, (Y) confirmation of a book-entry transfer of the Convertible
Preferred Stock Consideration in form and substance reasonably satisfactory to
the Parent and the Acquiror and (Z) the cash payment provided for in
Section 6.01(l), in each of cases (X) through (Z), to be held by the Parent
Escrow Agent in the Parent Escrow Account subject to the terms of this Agreement
and the Escrow Agreement; and
(iii)    unless otherwise agreed in writing by the parties, at 11:59 p.m., New
York City time, on the Closing Date, (a) the Acquiror Escrow Agent shall release
all assets in the Acquiror Escrow Account to Arch MI and (b) the Parent Escrow
Agent shall release all assets in the Parent Escrow Account to the Parent, in
each case, in accordance with, and subject to the terms of, the Escrow Agreement
and this Agreement.”
f.    The penultimate sentence of Section 2.06 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:
“If the UG Asia Shares are not transferred to the Acquiror on the Closing Date,
(A) the Parent and the Acquiror shall continue to take the efforts consistent
with Section 5.06 to obtain any required approvals to transfer the UG Asia
Shares to Acquiror and (B) the Parent will continue to own and operate UG Asia
with services provided by the Acquiror under the Transition Services Agreement;
provided, however, (i) the Parent shall continue to comply with the covenants
set forth in Section 5.01 herein with respect to UG Asia, (ii) to the extent
that any covenant set forth in this Agreement with respect to UG Asia would
otherwise be required to be performed or complied with on or prior to the
Closing Date, such covenant shall instead be required to be performed or
complied with on or prior to the UG Asia Closing Date and (iii) any reference to
the Closing Date in Section 6.01


2    



--------------------------------------------------------------------------------





herein as applied to or affecting the treatment of employees of UG Asia shall be
deemed to refer to the UG Asia Closing Date.”


g.    Section 5.08(b) of the Purchase Agreement is hereby amended by adding the
following after the last sentence in such Section:
“Furthermore, for the avoidance of doubt, no Intercompany Agreements with or
relating to UG Asia shall be required to be terminated or commuted prior to the
UG Asia Closing Date.”
h.    Section 5.08(b) of the Parent Disclosure Schedule is amended and restated
in its entirety as provided in Schedule A hereto.
i.    The Purchase Agreement is hereby amended by adding the following as a new
Section 5.08(e):
“From and after the UG Asia Closing Date, the parties shall cooperate in good
faith and use their respective commercially reasonable efforts to cause, subject
to the receipt of any required approvals or non‑disapprovals by a Governmental
Authority, the novation, effective as of the UG Asia Closing Date (with the
economics novated as of January 1, 2017), to the Acquiror or its Subsidiary of
the 100% Quota Share Reinsurance Agreement, dated as of September 16, 2011 and
effective October 1, 2011, between AIG United Guaranty Insurance (Asia) Limited
and National Union Fire Company of Pittsburgh, Pa.”


j.    Section 5.09(c) of the Purchase Agreement is hereby amended by adding the
following after the last sentence in such Section:
“Notwithstanding the foregoing, the Acquiror shall cause, and the Acquiror
hereby causes, as of Closing, the Company to grant to the Parent (and as of
Closing the Company shall be deemed to have granted to Parent) a limited,
non-exclusive, non-transferable license to use that certain model for the Quota
Share Agreement known as the CAT model (the “Model”) for the sole and exclusive
purposes of performing “stress tests” and planning for capital stress scenarios.
For the avoidance of doubt, the Parent acknowledges and agrees that it shall
have no right to use the Model to compete against the Acquiror or the Company
through utilization of the Model to price or evaluate post-Closing business or
otherwise. The Acquiror shall deliver, or cause the Company to deliver, to the
Parent a useable copy of the Model reasonably promptly after Closing. The Parent
acknowledges and agrees that this is a one-time transfer of the Model on an “as
is” basis and that neither the Acquiror nor the Company shall have any
obligation to provide maintenance or updates to the Model to the Parent or any
of its Affiliates.”


k.    The first clause of Section 5.21 of the Purchase Agreement is hereby
amended and restated in its entirety as follows:
“Except as provided on Section 5.21 of the Parent Disclosure Schedule, on or
prior to the Closing Date,”


l.    Section 5.21 is added to the Parent Disclosure Schedule as provided in
Schedule B hereto.
m.    The definition assigned to “Ancillary Agreements” in Exhibit A to the
Purchase Agreement is hereby amended and restated in its entirety as follows:
“Ancillary Agreements” shall mean the Escrow Agreement, the Transition Services
Agreement and the Investor Rights Agreement.


3    



--------------------------------------------------------------------------------





n.    The definition assigned to “Run-Off UGC Entities” in Exhibit A to the
Purchase Agreement is hereby amended and restated in its entirety as follows:
“Run-Off UGC Entities” shall mean AIG United Guaranty Limited, AIG United
Guaranty Agenzia di Assicurazione S.R.L., AIG United Guaranty, Sociedad
Limitada, AIG United Guaranty Mexico, S.A., and AIG Mortgage Risk Solutions Pty
Ltd.
o.    Exhibit A to the Purchase Agreement is hereby amended by adding the
following definitions in alphabetical order therein:
“Acquiror Escrow Account” has the meaning set forth in the Escrow Agreement.
“Acqurior Escrow Agent” means Arch MI.
“Arch MI” means Arch U.S. MI Holdings, Inc., a Delaware corporation, as assignee
of the rights of the Acquiror to acquire the Shares pursuant to that certain
assignment agreement between Arch MI and the Acquiror.    


“Escrow Agreement” means the Escrow Agreement, dated as of the date hereof, by
and among the Parent, the Acquiror and Arch MI.
“Model” shall have the meaning set forth in Section 5.09(c).
“Parent Escrow Account” has the meaning set forth in the Escrow Agreement.
“Parent Escrow Agent” means American International Group, Inc., a Delaware
corporation.


2.    Miscellaneous. Any reference in the Purchase Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall
hereafter be deemed to refer to the Purchase Agreement as hereby amended. Except
as expressly amended herein, the parties hereby agree and acknowledge that all
of the terms and provisions set forth in the Purchase Agreement remain in full
force and effect in all respects. To the extent of any inconsistency between the
provisions of this Amendment and the provisions of the Purchase Agreement, the
terms of this Amendment shall govern. This Amendment shall be governed and
construed in accordance with the Purchase Agreement.
3.    Dispute Resolution; Arbitration; Governing Law; Waiver of Jury Trial.
a.    This Amendment, and all claims and defenses arising out of or relating to
this Amendment or the formation, breach, termination or validity of this
Amendment, shall in all respects be governed by, and construed in accordance
with, the Laws of the State of New York without giving effect to any conflicts
of Law principles of such state that would apply the Laws of another
jurisdiction.
b.    The provisions of Section 11.10(b) through (f) of the Purchase Agreement
shall apply to this Amendment mutatis mutandis.
4.    Counterparts. This Amendment may be executed in one or more counterparts,
and by the different parties to such agreement in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other means of
electronic transmission shall be as effective as delivery of a manually executed
counterpart of any such Agreement.
[Signature Page Follows]




4    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

AMERICAN INTERNATIONAL GROUP, INC.

By:
/s/ Alon Neches
Name:
Alon Neches
Title:
Vice President - Strategy and Mergers and Acquisitions





ARCH CAPITAL GROUP LTD.

By:
/s/ Mark D. Lyons
Name:
Mark D. Lyons
Title:
EVP and CFO







[Signature Page to Amendment]















--------------------------------------------------------------------------------








Schedule A


Section 5.08

Intercompany Obligations and Arrangements


(b)
1.
Deed, dated as of September 1, 2015, between AIG United Guaranty Re Limited, AIG
Europe Limited and United Guaranty Corporation.

2.
100% Quota Share Reinsurance Agreement, dated as of September 16, 2011 and
effective October 1, 2011, between AIG United Guaranty Insurance (Asia) Limited
and National Union Fire Company of Pittsburgh, Pa. (provided that, subject to
the receipt of any required approvals or non‑disapprovals by a Governmental
Authority, Parent shall be expressly permitted to cause the novation of such
agreement to the Acquiror or its Subsidiary).

3.
Quota Share Reinsurance Agreement, effective as of October 1, 2003, between New
Hampshire Insurance Company and United Guaranty Commercial Insurance Company of
North Carolina, as amended by Endorsement Number One, effective as of May 1,
2005.

4.
Services Agreement, dated as of July 1, 1998, between AIG Insurance Management
Services and United Guaranty Partners Insurance Company.

5.
For the avoidance of doubt, (i) the Agreement, dated October 10, 2008, between
American International Group, Inc. and AIG United Guaranty (Asia) Limited,
(ii) the Discretionary Investment Management Agreement, dated as of December 31,
2015, between AIG United Guaranty Insurance (Asia) Limited and AIG Asset
Management (Europe) Limited and (iii) the Amended and Restated Business Process
Outsourcing Master Services Agreement, dated November 26, 2013, among United
Guaranty Services, Inc., AIG Shared Services – Business Processing, Inc. and AIG
Shared Services Corporation, and any statements of work thereunder relating to
UG Asia, shall not be terminated or commuted at the Closing, but shall be
terminated or commuted on the UG Asia Closing Date.



    



--------------------------------------------------------------------------------









Schedule B


Section 5.21

Pre-Closing Intellectual Property Transfers
1.
As soon as practicable after the Closing Date, the Parent shall, at the Parent’s
sole cost and expense, assign and transfer to the Company any and all right,
title and interest held by the Parent in the domain names listed below and
provide the Acquiror with evidence of such transfer in the domain name
registrar.

Domain Name
Registrar
united-guaranty.donuts-block
Mark Monitor
unitedguaranty.donuts-block
Mark Monitor



2.
The Parent’s domain registry of the domain name listed below shall not transfer
from the Parent to the Company prior to December 1, 2021. After such date, the
Parent shall, at the Parent’s sole cost and expense, use reasonable best efforts
to assign and transfer, or cause the assignment and transfer, to the Company of
any and all right, title and interest held by the Parent in such domain name and
provide the Acquiror with evidence of such transfer in the domain name
registrar; provided that the Parent shall not be deemed to breach the foregoing
unless the Acquiror provides the Parent with written notice of the Parent’s
failure to take such action and the Parent fails to cure such failure within a
reasonable time after receipt of such notice.

Domain Name
Registrar
unitedguaranty.xxx-block
Mark Monitor







    

